United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. BORDER PATROL, Tucson, AR, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Ralph Hunt, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1470
Issued: November 18, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 16, 2008 appellant filed a timely appeal from a March 17, 2008 Office of
Workers’ Compensation Programs’ merit decision. Under 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a right shoulder injury in
the performance of duty on September 13, 2007.
FACTUAL HISTORY
Appellant, a 30-year-old border patrol agent, alleged that he sustained an injury to his right
arm, shoulder and upper back on September 13, 2007 while driving his motor vehicle over rough
roads and terrain. He filed a claim for benefits on September 27, 2007. Appellant indicated that he
experienced pain and numbness while driving the vehicle on a dirt road in rough terrain on
September 13, 2007.

Appellant submitted an emergency room report dated September 27, 2007 which indicated
he was treated for paresthesia and excused from work from September 27 through 28, 2007.
Following his discharge, he was placed on light duty.
In an October 1, 2007 report, Dr. Scott V. Slagis, Board-certified in orthopedic surgery,
stated that he was treating appellant for right arm and shoulder pain. He stated:
“[Appellant] reports about five months ago he was involved in a scuffle. He works
as a border patrol agent. [Appellant] hurt his shoulder. Since that time he has
developed numbness and tingling in his right arm. It goes all the way down into
[appellant’s] hand. It has not gotten any better. [Appellant] has good motion of his
shoulder. No real impingement. [Appellant] also has good motion of his neck.”
Dr. Slagis noted that a cervical spine radiograph demonstrated some C5-6 disc space
narrowing. He advised that right shoulder radiographs are normal and stated:
“Tingling, numbness and burning all the way down into the hand is certainly much
more consistent with a radiculopathy or brachial plexus injury rather than primary
shoulder pathology. Therefore I think workup should be more in this direction with
a magnetic resonance imaging [MRI] scan of the cervical spine and
electromyelogram/nerve conduction velocity studies to pick up any peripheral
neuropathy, possibly brachial plexus injury.”
In a report dated October 1, 2007, Dr. Ben A. Leeson, a specialist in emergency medicine,
stated:
“This is a 30-year-old male with a history of a right arm injury in April 2007 that
occurred at work as he works at [the employing establishment]. [Appellant] reports
that in April he was chasing a border crosser when he wrestled the crosser to the
ground, he sustained an injury to his right arm and shoulder that was diagnosed as
shoulder strain. Over the past two weeks on and off, [he] has had arm numbness
that comes and goes. [Appellant] reports the numbness has been occurring more
often, he describes it as electric and tingly. It radiates from the right shoulder blade
down the whole arm. [Appellant] has associated sharp pain in the right shoulder.
The pain is rated a 2 to 3 out of 10 on the pain scale.”
On examination, Dr. Leeson noted that appellant has normal strength and full range of
motion of the right shoulder, with tenderness to full extension. He also related that appellant had
100 percent sensation at the shoulder level and 100 percent sensation at the entire left arm and
bilateral lower extremities. Dr. Leeson diagnosed paresthesia, neuropathy, neurapraxia, pinched or
entrapped nerve, frozen shoulder, cervical or thoracic fracture, nerve impingement, right shoulder
fracture, degenerative changes and osteoarthritis. He noted that x-rays of the cervical spine,
thoracic spine and right shoulder showed no fractures, no degenerative changes, and no
dislocations. Dr. Leeson advised that, given appellant’s history and the possibility that his
condition might be related to work, he should follow up for a full evaluation and continue with
light duty until cleared for full duty.

2

By letter dated October 24, 2007, the Office advised appellant that he needed to submit
additional factual and medical evidence in support of his claim. It stated that appellant had 30 days
to submit the requested information.
By decision dated November 27, 2007, the Office denied appellant’s claim, finding that he
failed to establish fact of injury. It stated that appellant failed to submit sufficient evidence to
establish that he sustained an injury in the performance of duty on September 13, 2007.
On December 12, 2007 appellant requested reconsideration. By letter dated December 12,
2007, Ralph Hunt, appellant’s union representative, noted that appellant had filed a previous claim
for a right shoulder injury, No. xxxxxx303, which occurred in April 2007 when appellant wrestled
an illegal alien to the ground. The claim was accepted by the Office. Mr. Hunt stated that there
was documentation indicating appellant had sustained a new work injury on September 13, 2007
while driving on rough roads and terrain; however, the Office had not received and evaluated this
evidence.
By decision dated March 17, 2007, the Office accepted that appellant drove over rough
terrain on September 13, 2007, as alleged. It modified the November 27, 2007 decision to find that
he established the incident of that date. However, the Office found that appellant failed to submit
sufficient medical evidence to establish that the September 13, 2007 employment incident
resulted in an injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged, and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.4 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.5 The medical evidence required
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Id. For a definition of the term “injury,” see 20 C.F.R. § 10.5(a)(14).

3

to establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
ANALYSIS
The record establishes that appellant drove over rough terrain on September 13, 2007 at
the time, place and in the manner alleged. However, the question of whether this incident caused
a personal injury must be established by medical evidence.7 Appellant has not submitted
sufficient, probative medical evidence to establish that the employment incident on
September 13, 2007 caused a personal injury and resultant disability. The Board has held that the
mere fact that a condition manifests itself during a period of employment does not raise an
inference that there is a causal relationship between the two.8
In this case, appellant submitted October 1, 2007 reports from Drs. Slagis and Leeson.
On October 1, 2007 Dr. Leeson noted numbness and tingling in appellant’s right arm,
radiating down into his hand, stemming from the April 2007 scuffle with the illegal alien. He
advised that appellant had good motion of his shoulder with no real impingement and good motion
of his neck. Dr. Slagis stated that a cervical spine radiograph demonstrated some C5-6 disc space
narrowing and that right shoulder radiographs were normal. He asserted that appellant’s symptoms
were more consistent with radiculopathy or brachial plexus injury as opposed to primary shoulder
pathology. Dr. Slagis recommended an MRI scan of the cervical spine and electromyelogram/
nerve conduction velocity studies to evaluate whether appellant had any peripheral neuropathy or
brachial plexus injury.
Dr. Leeson stated findings on examination and indicated that appellant had pain in his
right shoulder with full range of motion and tenderness to full extension. He diagnosed
paresthesia, neuropathy, neurapraxia, pinched or entrapped nerve, frozen shoulder, cervical or
thoracic fracture, nerve impingement, right shoulder fracture, degenerative changes and
osteoarthritis. Dr. Leeson noted that x-rays of the cervical spine, thoracic spine and right shoulder
showed no fractures, no degenerative changes and no dislocations.
The weight of medical opinion is determined by the opportunity for and thoroughness of
examination, the accuracy and completeness of physician’s knowledge of the facts of the case,
the medical history provided, the care of analysis manifested and the medical rationale expressed
in support of stated conclusions.9 Although Drs. Slagis and Leeson did present several diagnoses
6

Id.

7

John J. Carlone, supra note 4.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

See Anna C. Leanza, 48 ECAB 115 (1996).

4

of appellant’s condition, they did not provide a rationalized, probative medical opinion indicating
how these conditions were causally related to the September 13, 2007 work incident. These
physicians did not sufficiently describe or explain the medical process through which the
September 13, 2007 work incident caused an injury.
The Office advised appellant of the evidence required to establish his claim; however,
appellant failed to submit such evidence. Accordingly, as appellant has failed to submit any
probative medical evidence establishing that he sustained a right shoulder injury in the
performance of duty on September 13, 2007, the Office properly denied appellant’s claim for
compensation. The Board will affirm the March 17, 2008 decision.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish that he
sustained a right shoulder injury in the performance of duty on September 13, 2007.
ORDER
IT IS HEREBY ORDERED THAT the March 17, 2008 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 18, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

